Opinion by
Oliver, C. J.
It was stipulated that the merchandise consists of miniature metal figures, such as dogs, horses, and other animals, carts, wheelbarrows, and men, women, and boys, shown as handling different tools and *372objects and engaged in different enterprises, tbe same in all material respects as the merchandise the subject of United States v. F. W. Woolworth Co. (28 C.C.P.A. 196, C.A.D. 145) and that the items in question are composed in chief value of lead or zinc, not plated with platinum, gold, or silver, nor colored with gold lacquer. On the agreed facts and following the cited decision, certain of the articles in question were held properly classified under the provision in paragraph 397, as modified, for articles, not specially provided for, composed in chief value of lead, not plated with platinum, gold, or silver, or colored with gold lacquer, dutiable as follows: (1) Those entered, or withdrawn from warehouse for consumption, between January 1, 1948, and June 6, 1951, at 2 cents per pound, but not less than 15 percent nor more than 45 percent ad valorem, under paragraph 397, as modified by the General Agreement on Tariffs and Trade (T.D. 51802) ; (2) those entered, or withdrawn from warehouse for consumption, subsequent to June 6,1951, at 2 cents per pound, but not less than 15 percent nor more than 30 percent ad valorem, under said paragraph, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), supplemented by Presidential proclamation (T.D. 52820) ; and (3) those entered, or withdrawn for consumption, on and after September 10, 1955, at 1% cents per pound, but not less than 11% nor more than 22% percent ad valorem, under said paragraph, as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877). The items stipulated to be in chief value of zinc were held dutiable as follows: (1) Those entered, or withdrawn from warehouse for consumption, prior to July 1, 1956, at 22% percent under said paragraph, as modified by T. D. 51802; (2) those entered, or withdrawn from warehouse for consumption, on and after June 80,1956, and prior to June 30, 1957, at 21 percent under said paragraph, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108) ; and (3) those entered, or withdrawn from warehouse for consumption, on and after June 30, 1957, at 20 percent under said paragraph, as modified by T.D. 54108.